DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7-12 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method for manufacturing a polyimide film, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/05/2022.

2.	Applicant's election with traverse of a polyimide (claims 1-6 and 13) in the reply filed on 1/05/2022 is acknowledged.  The traversal is on the ground that according MPEP 806.05(j), the restriction requires two-way distinctiveness.  In addition, claim 7 depends on claim 5. This is not found persuasive because MPEP 806.05(j) clearly states that two-way distinctiveness “applies to inventions in a combination/subcombination relationship” and thus, not related to a composition and process of making.   Regarding dependency of claim 7, the film can be formed from reprecipitated polyimide. In other words, since the film can be formed from a polyimide (not a polyamic acid), the imidization step recited in claim 7 is not required.  The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




3. 	Claims 1-5 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyamoto et al (WO 2015122032)  or Ju et al (KR 20140118386) or  Radu et al (WO 2019032649, cited herein with identical US 20200172675).

Miyamoto discloses a polyimide precursor, obtained from 10.0 mmol of 1,2,4,5-cyclohexanetetracarboxylic dianhydride (H-PMDA), 30.0 mmol of 3,3 ′, 4,4′-biphenyltetracarboxylic dianhydride (BPDA), 10.0 mmol of 4,4 '-(hexafluoroisopropylidene) diphthalic anhydride (6FDA) and 50 mol of 2,2′-bis (trifluoromethyl) benzidine (TFMB),  in N-methyl-2- Pyrrolidone (NMP) (see Example 41).
Miyamoto teaches that polyimide precursor above used for flexible display production.

Ju discloses a polyimide precursor formed  from 0.09 mol of 6FDA, 0.06 mol of CBDA (i.e. cyclobutane tetracarboxylic dianhydride), 0.03 mol of BPDA and 0.15 mol of TFDB in N, N-dimethylacetamide (DMAc) (see Example 5).
Ju teaches that the precursor above is used on substrate for an image display device (see claim 12).

Radu teaches a polyamic acid used for preparation of polyimide of the following formula: BPDA/6FDA/CBDA/TFMB (10/20/70/100) in NMP (see 0641) for flexible display (see 0402).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

4.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Radu et al  as applied to claims 1-5 and 13 above, and further in view of Kondo et al (US 20190153158).

Radu teaches a polyamic acid used for preparation of polyimide of the following formula: BPDA/6FDA/CBDA/TFMB (10/20/70/100) in NMP (see 0641) for flexible display (see 0402).
Radu discloses that the polyimide possesses the following physical properties:
Glass transition temperature Tg equal to 381C;
Transmittance T% at 550 nm equal to 89.63%;
Tensile strength equal to 138 MPa;
Modulus G equal to 5. 09 GPa;
Yellowness index (YI) equal to 4.33,
(see Table 3, Example 1 and 0641).

Radu fails to teach haze value and YI value of less than 3.0.

The position is taken that since Applicant’s and Radu’s films have the same transmission values, the same haze values are expected. 
Note that by definition haze is the scattering of light by a film that results in a cloudy appearance or poorer clarity of objects that are viewed through the film. 
In turn, the transmittance is the ratio of the light passing through to the light incident on the specimens and the reflectance the ratio of the light reflected to the light incident.
Thus, both parameters reflect the degree of film clarity.

Yellowness index depends on a film structure and a method of its preparation. 
Specifically, it is well known that YI value is lower for polyimide with high alicyclic fragment content. Addressing the above, both Radu and Applicant disclose films with high amount of CBDA (i.e. 70% mol in Example above).
Regarding film preparation, Radu teaches spin coating procedure with gradual step-wise temperature increase from 100C to 320C in Nitrogen environment (see 0644).
In turn, Applicant discloses very similar procedure (see printed publication at 0048). 

However, the Applicant uses chemical imidization, while Radu teaches “modified” thermal imidization (see 0484). The difference is that Applicant uses both a catalyst and dehydration agent, while Radu discloses only the catalyst (i.e. pyridine). However, Radu suggests that the dehydration agent (i.e. acetic anhydride) also can be used (see 0406).

Kondo teaches a polyimide precursor and film used for flexible electronic device production (see 0002). 
Kondo discloses a polyimide precursor formed from 65 mol% of CBDA, 35% mol of 6FDA and such diamines as  30 mol% of DDS (i.e. 3 , 3 ' - diaminodiphenyl sulfone) and 70% mol of TFMB 
Kondo teaches that transmittance value is 91.5%, Modulus is 4.5 GPA and yellowness index is as low as 1.8 (see Table 1, Example 1 at 0078).

Kondo teaches that sample is prepared under chemical imidization conditions in air atmosphere and step-wise gradual temperature increase from 40 to 200C (see 0064).

Therefore, it would have been obvious to a person of ordinary skills in the art that in order to decrease yellowness index of polyimide film, mild conditions of chemical imidization can be applied for film preparation.


   


5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765